1 Reported in 275 N.W. 849.
In a suit to recover for personal injuries the plaintiff had a verdict for $21,517.25, and the defendant has appealed from an order denying his motion for judgment notwithstanding the verdict or new trial.
The record presents a question of fact for the consideration of the jury as to defendant's negligence; and, in view of the disposition we make of the case, it becomes unnecessary to consider the contention that the verdict is excessive.
The principal question presented by the appeal is whether or not the argument of plaintiff's counsel to the jury was so improper and prejudicial to the defendant as to necessitate a new trial. *Page 256 
The case was unusually close on the question of the defendant's negligence, principally because of the weight of the impeaching evidence produced by him. At the time of the accident the plaintiff was a single woman about 35 years of age, residing at Montgomery, Minnesota, by occupation a stenographer, secretary, and bookkeeper. The defendant was at the time of the accident president and treasurer of the Westerman Lumber Company of Montgomery, for which the plaintiff had been working more or less continually from July, 1935, to January 23, 1936. February 3, 1936, the plaintiff accompanied the defendant, who was going by automobile to Minneapolis, on business. The driving conditions were bad owing to wind and flying snow. At a point about four and a half miles north of Montgomery, the defendant was driving behind a truck which created a considerable cloud of snow in its wake. The plaintiff and defendant agree that at this point the defendant said that he thought he would drop back a little farther behind the truck. From this point on there is a radical difference between the testimony of the plaintiff at the trial and her statements made on two occasions after the accident. Those statements are in full accord with defendant's testimony. The defendant claims that while he was driving on his own side of the road a car driven by W.L. Lambertson, an employe of the Investors Syndicate, Minneapolis, suddenly appeared out of the snow cloud and collided with the defendant's car, head on, causing the injuries of which plaintiff complains. On the other hand, the plaintiff testified at the trial that after defendant had made the remark that he would fall back a little from the truck, instead of doing so he increased his speed and swung to the left in an apparent attempt to pass the truck, and there collided with the Lambertson car. At the trial Lambertson testified that as he met the truck and entered the cloud of snow the defendant's car, with its lights on, suddenly appeared to be swinging into the left front end of his car, which he claims was on his own right-hand side of the road. The second day after the accident he was interviewed by an attorney for the Anchor Casualty Company, accompanied by a stenographic reporter, and to the question: "I wonder if you would explain to me, Mr. Lambertson, *Page 257 
how this accident occurred," said, "I can't tell you any more about it than there was just a cloud of snow come up after this truck passed me, a cloud of snow come up, and that's all I know." He was asked: "You don't recall seeing this car of Mr. Westerman's," and he replied: "No, I didn't see him at all, could not see him, of course he was right back of that truck." The testimony with reference to the position of the cars after the collision was not very helpful to either side.
February 18, with the permission of the superintendent of nurses and of the doctor in charge of the plaintiff, the attorney for the Anchor Casualty Company, accompanied by a stenographic reporter, interviewed the plaintiff at Eitel Hospital, where she had been taken for an operation upon her nose and frontal sinuses, those parts being the principal ones injured in the collision. This interview was taken down in shorthand. She said specifically:
"We were on our right, so was the truck, right nicely on our right. * * * We were where I imagined the driver should really be, * * * if he drove intelligently where he should really be, and so was the truck." * * *
Q. "You didn't see the car come between you and the truck?
A. "Never saw it until it was right smack there. * * *
Q. "And this car was right between you and the truck?
A. "Yes.
Q. "On your side of the road?
A. "Yes, because we were on our right and he was right there.
Q. "He was on the wrong side of the road, his wrong side of the road?
A. "Yes, of course. I don't remember a thing about it, I could not say now — well, just that he was right with us, that's all that I know."
Upon the trial she stated that at the time she gave this interview she was under the influence of opiates and did not remember what she had said. There was no contention that the statement was fraudulent in the sense that the answers that she actually gave were not taken down or the statement was not a true record of the interview. *Page 258 
All answers other than on the question of which side of the road defendant was on were admittedly correct. Her claim that she was under the influence of opiates on February 18 is contradicted by the hospital records. A month later, on the 19th of March, she was interviewed by a representative of the Employers Mutual Liability Company, the compensation insurer of the Westerman Lumber Company, and she admitted that she made a statement as follows:
"We were going north, between 20 and 25 miles an hour. We were following a large truck for a distance of about 800 to 1,000 feet. We were driving on our side of the road. It was snowing very hard and also blowing. The truck was kicking up a lot of snow. I don't know if we had our lights on. The road is a tarvia road. It has a yellow line marking the center. I saw the line just before the accident. We were upon our side of the road. A car came from the other direction, north, going south, and meeting the truck. * * * The cars met head on, on our side of the road."
The statement of March 19 was read and signed by her, but that of February 18 was apparently transcribed elsewhere and not signed by her. In this state of the record it will be seen that the question of fact on defendant's negligence was an extremely close one and naturally depended largely on the weight to be given by the jury to the plaintiff's statements. Defendant's counsel in his argument to the jury emphasized the weight to be given them, but we find nothing in his closing remarks or in the record which justifies a contention that they were fraudulent in any way, or that the manner of taking was reprehensible, or to justify the following remarks made by plaintiff's counsel to the jury:
"Oh, members of the jury, they can drive a knife blade through the heart of that girl by trying to claim she lied in this courtroom, but I say to you that girl has gone through a real death since February 3, 1936, and when they stand before a jury of Le Sueur county and try to minimize this girl's character and standing by a statement taken by paid men, paid by the insurance company, employed by the insurance company, because I say the time has come *Page 259 
for you in Le Sueur county to stand up and act and write your disapproval of that by writing a verdict that will adequately and only fairly pay to Irene Krenik for the pain, the shame, the humiliation that she has suffered, that will adequately pay her going down the rest of the way of her life, her life completely destroyed as a girl's life always is when something as terrible as this happens to it."
The closing argument of plaintiff's counsel is permeated with the contention that there was something reprehensible on defendant's part about the taking of these statements from the plaintiff, and the interview of Lambertson. Defendant's counsel prior to the charging of the jury took exceptions to the quoted remarks as well as to other phases of the plaintiff's argument relating to the fact that defendant was insured. The court charged the jury to disregard his argument about the taking of the statements but not about the insurance. The court did not specifically negative the implication that defendant should be punished for taking the statements. Perhaps what plaintiff's counsel said about insurance was invited by what occurred at the trial, although we think it was overemphasized. We are of the opinion, however, that the vice of such an appeal to prejudice and for a verdict that should in a measure punish the defendant for contending that these statements were true was something that the court could not cure. We regret that clients must suffer for the overzealousness of counsel, but if the courts are to retain the respect of the people they must restrain counsel from going beyond the limits of fair argument. In a democracy like ours the impartial administration of justice is essential to the preservation of liberty. That is pretty well understood as applied to judges. All realize that a prejudiced judge is a reproach to the judicial branch of the government. If we are to have fair and impartial decisions, the emotions must not play a part in arriving at them. Emotion must not dominate or supersede reason. If it does, partiality results, and partiality in any branch of the government is but tyranny. The proper discharge of the functions of a jury is as essential to impartial justice as is the impartiality of the judge. Emotions and prejudices insofar as they are *Page 260 
aroused in the jury poison what should be the clear and wholesome stream whose waters quench the thirst of the seeker for impartial justice. Too often if justice is not thought to be impartial foul means are resorted to. Hence it is vital to our welfare that general respect for the fairness of juries as well as of judges be maintained. It cannot be if juries are to be swayed by improper appeals to prejudice and emotion, and that by officers of the court. We need not repeat what was said in Prescott v. Swanson, 197 Minn. 325, 267 N.W. 251, or in Swanson v. Swanson, 196 Minn. 298, 265 N.W. 39. In the latter case, as here, the trial court attempted to correct the misconduct, but we held that the prejudicial remarks went beyond what it was possible to correct and granted a new trial. Here there was an even more flagrant appeal, and we must grant a new trial.
Reversed.